DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 25-48 are allowed because the prior art fails to teach or suggest axially opposite pair of shoulder region ribs, the ribs with first notch/sipe (“’notch’ refers to a recess formed in a tread band portion having a width less than 1.5 mm, preferably less than or equal to 1 mm”; spec. pg. 2) over at least 80% of a width of the first circumferential rib with first inclination region and second inclination regions with sign opposite first inclination (“two transverse recesses have an inclination "having opposite signs” if, as considered in the above-defined Cartesian plane, the progression thereof is increasing for one recess and decreasing for the other”; spec., pg. 3), the first and second portions connected, second notch/sipe that is blind (“A recess, in particular a notch, is defined as a ‘blind’ recess if it is not a ‘through’-recess. In particular, a blind notch may have a first end open to a groove”; spec., pg. 2) and parallel to first region of first notch/sipe, and second notch/sipe that is blind and parallel to second region of second notch/sipe.  This is shown in Figure 2:

    PNG
    media_image1.png
    780
    476
    media_image1.png
    Greyscale

The closest prior art teaches sipes 5 that bend across a central rib region 4, along with blind sipes 12, but fail to teach or suggest axially opposite pair of shoulder region ribs with this configuration (EP2517903A1).  Additional prior art teaches alternating opposite sign sipes in shoulder rib regions, but fails to teach or suggest the claimed first notch/sipe (WO2017082409A1).  Finally, other prior art teaches bent through-sipe configurations with blind sipes parallel to the connecting region, not the first and second regions of the bent first notch/sipe as claimed (US20180126793).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 25-48 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846. The examiner can normally be reached Monday - Friday, 10am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUNG-SHENG M TSUI/Primary Examiner, Art Unit 1743